                                  1   Kresta Nora Daly, SBN 199689
                                      BARTH DALY LLP
                                  2   2810 Fifth Street
                                      Davis, CA 95618
                                  3   Telephone: (916) 440-8600
                                      Facsimile: (916) 440-9610
                                  4   Email: kdaly@barth-daly.com
                                  5
                                      Attorneys for Defendant
                                  6   ROZARRI YOUNG
                                  7
                                                            IN THE UNITED STATES DISTRICT COURT
                                  8
                                                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                                  9

                                 10
                                      UNITED STATES OF AMERICA,                             Case No. 2:18-CR-00205-MCE
                                 11
                                                      Plaintiff,                            STIPULATION AND ORDER RE-
                                 12                                                         SETTING BRIEFING SCHEDULE
                                             v.
B ARTH D ALY LLP




                                 13
             Attorneys At Law
             Davis, California




                                      ROZARRI YOUNG,
                                 14
                                                     Defendant.
                                 15

                                 16

                                 17         Ms. Young requests that her reply to the Government’s Opposition to her
                                 18   Motion for Compassionate Release be re-set to May 11, 2021. The government does
                                 19   not oppose this request.
                                 20

                                 21
                                      Dated: May 3, 2021
                                 22
                                                                            By      s/ Kresta Daly
                                 23
                                                                                 KRESTA NORA DALY
                                 24
                                                                                 Attorney for Rozarri Young
                                 25

                                 26

                                 27

                                 28

                                           ________________________________________________________________________________________________
                                                                                    1                                        2:18-cr-00205-MCE
                                  1   Dated: May 3, 2021
                                  2                                        Philip Talbert
                                  3                                        Acting United States Attorney
                                  4                                        By      s/ Kresta Daly
                                  5                                             HEIKO COPPOLA
                                  6                                             Attorney for Plaintiff
                                  7

                                  8

                                  9

                                 10                                                   Order
                                 11

                                 12        Good cause appearing Defendant’s reply brief, if any, is due May 11, 2021.
B ARTH D ALY LLP




                                 13
             Attorneys At Law




                                           IT IS SO ORDERED.
             Davis, California




                                 14

                                 15   Dated: May 4, 2021
                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                          ________________________________________________________________________________________________
                                                                                   2                                        2:18-cr-00205-MCE
